DETAILED ACTION
This is a Corrected Notice of allowance for verify IDS filed on 06/07/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Terminal Disclaimer filed and approved.
Regard to claims 48, 71 and 104. The closest prior art recorded Rosener et al. (US 2008/0076489 A1)  and Neu et al. (US 2006/0147078 A1) teach a wireless headphone assembly comprising:
 first and second earphones, wherein each of the first and second earphones comprises an acoustic transducer for producing audible sound;
 	an antenna for receiving wireless signals;
 	a wireless communication circuit connected to the antenna, wherein the wireless communication circuit is for receiving and transmitting wireless signals to and from the wireless headphone assembly;
 	a processor in communication with the wireless communication circuit; and
 	a rechargeable battery for powering the wireless headphone assembly.
	However, the combination of Rosener and Neu fail to teach or fairly suggest
 	wherein the headphone assembly is configured, with the processor, to transition automatically from playing digital audio content received wirelessly by the headphone assembly via a first wireless network from a first network content source to playing the digital audio content from the first network content source received wirelessly by the headphone assembly via a second wireless network.

Claims 49-70 and 72-103 are allow as being dependent directly or indirectly to the independent claims 48 and 71.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIET M DOAN/Primary Examiner, Art Unit 2641